EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mark C. Zimmerman (Reg. No 44,006) on Dec 16th, 2021.
In the claims:
Please replace claims 1-20:
---Claim1 (Currently Amended) A method comprising:
commanding, by a receiving device including a processor, a front-end group including an external tuner to enter a high-power mode, wherein the external tuner includes a first tuner and a second tuner;
determining, by the receiving device, the front-end group is inactive while not in a
standby mode;
responsive to determining the front-end group is inactive while not in the standby mode,
    determining, by the receiving device, the front-end group has been inactive while not in the standby mode for a time exceeding a threshold; and
responsive to the determining the front-end group has been inactive while not in the standby mode for the time exceeding the threshold, commanding, by the receiving device, the front-end group to enter a low power mode.--

not in the standby mode further comprises determining, by the receiving device, one of the first tuner or the second tuner are not streaming data to the receiving device.--

--Claim 3 (Original) The method of claim 2, wherein the commanding the front-end group to enter the low power mode further comprises commanding, by the receiving device, one of the first tuner or the second tuner to enter the low power mode.--

--Claim 4 (Currently Amended) The method of claim 1, wherein the determining the front-end group is inactive while not in the standby mode further comprises determining, by the receiving device, the first tuner and the second tuner are not streaming data to the receiving device.--

--Claim 5 (Original) The method of claim 4, wherein the commanding the front-end group to enter the low power mode further comprises commanding, by the receiving device, the first tuner and the second tuner to enter the low power mode.--

--Claim 6(Original) The method of claim 1, wherein the external tuner includes a high definition tuner.--

--Claim 7 (Original) The method of claim 1, wherein the receiving device comprises a satellite television receiver.--

--Claim 8(Currently Amended) The method of claim 1, wherein the determining the front-end group is inactive while not in the standby mode further comprises generating, by the receiving device, an unused tuner signal, and wherein the front-end group enters the low power mode in response the generating the unused tuner signal.--

--Claim 9(Currently Amended)The method of claim 1, wherein the receiving device comprises a set top box.--

--Claim 10 (Currently Amended) A receiving device, comprising
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing
system, facilitate performance of operations, the operations comprising:
commanding a front-end group including an external tuner to enter a high-power
mode;
determining the front-end group is inactive while not in a standby mode;
responsive to determining the front-end group is inactive while not in the standby mode,
        determining the front-end group has been inactive while not in the standby mode for a time exceeding a threshold; and
not in the standby mode for the time exceeding a threshold, commanding the front-end group to enter a low power mode.--

--Claim 11 (Original) The device of claim 10, wherein the external tuner includes a first tuner and a second tuner.--

--Claim 12 (Currently Amended) The device of claim 11, wherein the determining the front-end group is inactive while not in the standby mode further comprises determining one of the first tuner or the second tuner are not streaming data to the receiving device.--

--Claim 13 (Original) The device of claim 12, wherein the commanding the front-end group to enter the low power mode comprises commanding one of the first tuner or the second tuner to enter the low power mode.--

--Claim 14 (Currently Amended) The device of claim 11, wherein the determining the front-end group is inactive while not in the standby mode comprises determining the first tuner and the second tuner are not streaming data to the receiving device.--

--Claim 15 (Original) The device of claim 14, wherein the commanding the front-end group to enter the low power mode comprises commanding the first tuner and the second tuner to enter the low power mode.--

--Claim 16 (Original) The device of claim 11, wherein the external tuner includes a high definition tuner and the receiving device comprises a satellite television receiver.--

--Claim 17 (Currently Amended)  The device of claim 11, wherein the determining the front-end group is inactive while not in the standby mode further comprises generating an unused tuner signal, and wherein the front-end group enters the low power mode in response the generating the unused tuner signal.--

--Claim 18 (Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
commanding a front-end group including an external tuner to enter a high-power mode,
wherein the external tuner includes a first tuner and a second tuner;
determining the front-end group has been inactive while not in a standby mode for a time exceeding a threshold; and
responsive to the determining the front-end group has been inactive while not in the standby mode for the time exceeding a threshold, commanding the front-end group to enter a low power mode.--

--Claim 19 (Currently Amended) The non-transitory machine-readable medium of claim 18, wherein the determining the front-end group is inactive while not in the standby 

--Claim 20 (Currently Amended) The non-transitory machine-readable medium of claim 18, wherein the determining the front-end group is inactive while not in the standby mode further comprises generating an unused tuner signal, and wherein the front-end group enters the low power mode in response to the generating the unused tuner signal.--



Allowable Subject matter
	Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
   Englert et al., U.S. Patent Application Publication No. 2006/0082690, teaches, 
a television signal processing apparatus having a switching arrangement to control the power supply for the tuners based on a control signal supplied by the processor to switch. The control signals may enable the switch to provide power or remove power from either tuner  and any combination of tuners as prescribed by the processor  in response power state, such as on or standby, the reprogrammed duty 


  Kim et al., U.S. Patent Application Publication No. 2008/0172702, teaches, a digital broadcasting receiver is an appliance equipped with a tuner for receiving digital broadcasting signals and determining whether to display a screen saver image based on a tuner receiving a broadcasting signal. The receiver receives the control command signal from an input device to control functions of the digital broadcasting receiver, the controller may measure or count the idle time according to a transmission time of the signal. If the idle time exceeds the reference time, the controller determines whether the tuner receives the digital broadcasting signal.  If it is determined in operation that the tuner does not receive the digital broadcasting signal, the controller determines that it is necessary to display the screen saver [0054-0056], i.e determining whether the tuner is inactive or not when an user inputs no control command for a time interval (idle time) exceeding a reference time and determining to display the screen saver image or not.

Englert, Kim does not teach or suggest individually or in combination      
determining, by the receiving device, the front-end group is inactive while not in a standby mode;

responsive to the determining the front-end group has been inactive while not in the standby mode for the time exceeding the threshold, commanding, by the receiving device, the front-end group to enter a low power mode  as recited in claims 1, 10 and 18.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187